Citation Nr: 1515272	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-42 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for venereal disease.

2.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1967.  

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010, the Veteran presented testimony during a hearing before a Rating Veterans Service Representative at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, Appeal to the Board, dated in October 2009, the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, DC.

In response to a February 2015 clarification letter from the Board, the Veteran and his representative indicated that he still desired a hearing, but wished to have a videoconference hearing before a member of the Board instead.

As the Veteran has the right to a videoconference hearing, and such hearing must be scheduled by the RO, the claims must be remanded.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), (e), 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




